Citation Nr: 1732324	
Decision Date: 08/10/17    Archive Date: 08/23/17

DOCKET NO.  13-08 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to a compensable rating for tinea pedis (claimed as fungus on the feet).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Whitehead, Counsel



INTRODUCTION

The Veteran served on active duty from July 1965 to July 1967.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.

The Board notes that the United States Court of Appeals for Veterans Claims (CAVC) issued a decision in Johnson v. McDonald, 27 Vet. App. 497 (2016) that reversed and remanded an April 2014 decision of the Board of Veterans' Appeals (Board) that denied an increased rating for a skin condition under 38 C.F.R. § 4.118, Diagnostic Code 7806.  The United States Department of Veterans Affairs (VA) disagrees with the CAVC's decision and has appealed it to the United States Court of Appeals for the Federal Circuit (Federal Circuit).  Pursuant to that appeal, and to avoid burdens on the adjudication system, delays in the adjudication of other claims, and unnecessary expenditure of resources through remand or final adjudication of claims based on court precedent that may be ultimately overturned on appeal, VA filed a motion with the CAVC to stay the precedential effect of its decision.  On October 6, 2016, the CAVC granted, in part, VA's motion to stay.  Johnson v. McDonald, 2016 U.S. Ap. Vet. Claims LEXIS 1528 (Oct. 6, 2016).  As the issue on appeal may have been affected by the resolution of VA's appeal in Johnson, the Board stayed action on that matter in accordance with the CAVC's stay.  On July 14, 2017, the Federal Circuit reached a final decision in Johnson and reversed the CAVC's decision.  See Johnson v. Shulkin, 2017 U.S. App. LEXIS 12601 (July 14, 2017).  As the CAVC decision has been reversed, the stay on affected has been lifted and the adjudication of the claim presently on appeal is resumed.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

Additional development is needed before a decision can be reached in this case.

The record reflects that the Veteran last underwent a VA examination to assess the severity of his service-connected tinea pedis in April 2011.  There is no subsequent medical evidence of record showing treatment or assessment of his disability.  VA's duty to assist includes providing the Veteran a thorough and contemporaneous examination.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2016).  The April 2011 examination report is too remote in time to adequately assess the current manifestations of the Veteran's skin disability.  Consequently, a remand is needed in order to provide the Veteran with a new examination.

While on remand, the AOJ must take appropriate action to obtain all outstanding VA and private medical records pertinent to the claim.

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain any outstanding medical records pertinent to the claim. 

2.  Schedule the Veteran for a VA examination to determine the current severity of his tinea pedis.  The record should be reviewed by the examiner and the examiner should indicate that such review was accomplished in the report.  Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted at this time, and included in the examination report.

If possible, the VA examination should be scheduled during an active stage of the Veteran's tinea pedis.  The examining facility should communicate with the Veteran as necessary to maximize the likelihood of performing an examination during an active stage of his tinea pedis.  If it is not possible to schedule the Veteran for a VA examination during an active stage, the examiner's report should include documentation of the symptoms of the Veteran's tinea pedis based on his description of his symptoms during an active stage.

The AOJ must ensure that the examiner provides all information required for rating purposes.

3.  After taking any further development deemed appropriate, readjudicate the claim the claim on appeal.  If the benefit sough is not granted, provide the Veteran and his representative a Supplemental Statement of the Case and afford an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHAEL LANE	
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




